NOT FOR PUBLICATION WITHOUT THE
               APPROVAL OF THE APPELLATE DIVISION

                                SUPERIOR COURT OF NEW JERSEY
                                APPELLATE DIVISION
                                DOCKET NO. A-1182-16T2

PAUL MATTIA,

     Petitioner-Appellant,            APPROVED FOR PUBLICATION

v.                                         June 13, 2018

BOARD OF TRUSTEES, POLICE AND            APPELLATE DIVISION
FIREMEN'S RETIREMENT SYSTEM,

     Respondent-Respondent.
______________________________

         Argued telephonically May 4, 2018 –
         Decided June 13, 2018

         Before Judges Sabatino, Ostrer and Rose.

         On appeal from the Board of Trustees of the
         Police and Firemen's Retirement System,
         Department of Treasury, PFRS No. 03-10-051127.

         Brooke E, Bagley argued the cause for
         appellant   (Ricci,   Fava  &   Bagley,   LLC,
         attorneys; Ronald J. Ricci, of counsel; Brooke
         E. Bagley, on the brief).

         Robert E. Kelly, Deputy Attorney General,
         argued the cause for respondent (Gurbir S.
         Grewal, Attorney General, attorney; Melissa
         Dutton Schaffer, Assistant Attorney General,
         of counsel; Christina Cella, Deputy Attorney
         General, on the brief).

     The opinion of the court was delivered by

ROSE, J.S.C. (temporarily assigned).
     Petitioner Paul Mattia appeals from a final determination of

the Board of Trustees ("Board") of the Police and Firemen's

Retirement   System   ("PFRS"),   finding   he   was   not   eligible   for

accidental disability retirement benefits, pursuant to N.J.S.A.

43:16A-7.    Mattia suffered a disabling injury when he slipped and

fell on ice in the parking lot of the jail where he was employed,

before he was able to check in and receive his assignment. Because

Mattia had not yet begun performing his regular assigned duties,

the Board denied his claim for accidental disability retirement

benefits, determining he was still commuting when he was injured.

In doing so, the Board rejected the decision of an Administrative

Law Judge ("ALJ") granting Mattia's petition.          We affirm, finding

Mattia was still commuting when he was injured in the parking lot.

     The facts are essentially undisputed, and are summarized in

the initial decision by the ALJ as follows:

            At 7:50 a.m. on the morning of February 19,
            2014, Paul Mattia was a Senior Correction
            Officer, whose regular assignment was as a
            Gate Officer, employed by the New Jersey
            Department of Corrections at Northern (Rahway)
            State Prison.[1] Mattia drove to work, parked
            his car in the employee parking lot, exited
            the car, and walked in the parking lot

1
  In his answers to interrogatories, submitted to the ALJ and
contained in the record on appeal, Mattia stated he previously
worked at both Northern State Prison and Rahway Prison, but was
working at the Adult Diagnostic and Treatment Center in Avenel at
the time of the incident.


                                   2                               A-1182-16T2
           directly towards the entrance portal of the
           prison building where his post was located.
           He was reporting for his shift, which was to
           start at 8:00 a.m. and continue to 4:00 p.m.
           There was ice in the parking lot.       While
           walking, Mattia stepped into an icy pothole
           and fell down, sustaining various injuries.
           These injuries are the subject of the Board's
           July 13, 201[5] determination [that Mattia is
           totally and permanently disabled].        Two
           photographs . . . show that the location of
           the accident was adjacent to parked cars and
           the prison building at which Mattia worked.
           The photographs depict the distance of the
           accident location from the parked cars, from
           the prison building, and from the portal
           towards which Mattia was walking when the
           accident occurred.[2]

     The sole issue presented to the ALJ was "whether [Mattia's]

disability resulted from an injury which he sustained 'during and

as a result of the performance of his regular or assigned duties.'"

See N.J.S.A. 43:15A-43; Richardson v. Bd. of Trs., 192 N.J. 189,

212-13 (2007).       Both parties moved for summary disposition and

presented documentary evidence at the hearing, but no witnesses

testified.

     Among other documents, the Board submitted for the ALJ's

consideration    a   "Supervisor's    Accident   Investigation   Report,"

listing   Mattia's    job   duties   as:   "Watching   [r]esidents;    pat


2
  Both photographs are contained in the record on appeal, but the
prison building and "portal" are not clearly depicted. Also, the
distances referenced generally by the ALJ are not numerically
measured on the photographs or specified elsewhere in the record.


                                      3                           A-1182-16T2
frisking [r]esidents; [w]alking [a]round work [a]rea; [r]esponding

to incidents."       The Board also submitted a document entitled,

"Physical Demands Analysis," dated January 8, 2015, indicating

Mattia   was     "exposed   to       .    .   .     environmental        conditions

(temp[erature], hazards, etc.) . . . outside when walking between

compounds."

    Mattia      submitted   his       answers       to     interrogatories      with

attachments for the ALJ's review.             He defined his job duties as

including "security of the gate, entry into the facility, inmate

transfers to and from facility, inmate supervision as well as

tasks/orders     directed   by       supervising         officers."       He    also

referenced     and   included    a   three-page          document   entitled    "Job

Specification,"      defining   the      position    of     a   Senior   Correction

Officer, and setting forth "examples of work for this title . . .

for illustrative purposes only."              Two of the eighteen examples

listed for the Job Specification are set forth as follows:

          Conducts periodic inspections of the locks,
          windows, bars and grills, doors and gates, and
          other places of possible egress . . . .

          Notes suspicious persons and conditions and
          takes appropriate measures in reporting
          significant actions, and occurrences in the
          buildings   and  on   the  grounds;  reports
          conditions constituting dangers and hazards;
          and takes the necessary steps to assure safe
          and orderly conditions.



                                         4                                  A-1182-16T2
    The ALJ found Mattia's documents "speak for themselves."

Relying on the examples cited by Mattia, the ALJ determined

Mattia's application for accidental disability retirement should

be granted.   The ALJ reasoned:

          It is apparent that Mattia's employer called
          upon him to exercise vigilance inside and
          outside the prison at any time and any place
          he happened to be present.     Obviously, this
          included the minutes spent before and after
          his shift began or ended; it included his time
          inside the building and outside the building.
          It follows . . . that per his job description,
          Mattia was performing his duties as soon as
          he arrived by car on the premises, continued
          as he alighted from his vehicle to walk to the
          entrance portal where his post was located,
          and continued throughout the course of his
          shift. . . . Mattia's commute ended as soon
          as his vehicle arrived on his employer's
          premises, whereupon his regular or assigned
          duties immediately commenced, even before his
          shift officially began. . . . [A]s Mattia
          walked from his parked car to the entrance
          portal of the building, he was duty-bound to
          exercise the vigilance set forth in his Job
          Description and thereby was engaged in conduct
          that was preliminary but necessary to the
          performance of his work duties.

    After the Board filed exceptions and Mattia filed a reply,

the Board determined Mattia was still in the process of commuting

at the time of his accident.          In its October 18, 2016 final

decision, the Board adopted the findings of fact set forth in the

ALJ's initial decision, with modification, but rejected the ALJ's

conclusion of law that the incident at issue occurred during and


                                  5                         A-1182-16T2
as a result of Mattia's assigned duties.      In doing so, the Board

rejected the ALJ's determination that "Mattia had a duty to perform

work tasks on the way into his employer's building and was actually

performing said tasks when he was injured."    This appeal followed.

     The standard of review that applies in an appeal from a state

agency decision is well established.         "Judicial review of an

agency's final decision is generally limited to a determination

of whether the decision is arbitrary, capricious, or unreasonable

or lacks fair support in the record."       Caminiti v. Bd. of Trs.,

431 N.J. Super. 1, 14 (App. Div. 2013) (citing Hemsey v. Bd. of

Trs., Police & Firemen's Ret. Sys., 198 N.J. 215, 223 (2009)).         In

reviewing an administrative decision, we ordinarily recognize the

agency's expertise in its particular field.       Ibid.    However, we

are not bound by an agency's statutory interpretation or other

legal determinations.      Russo v. Bd. of Trs., Police & Firemen's

Ret. Sys., 206 N.J. 14, 27 (2011).     Indeed, as we recognized today

in Bowser v. Police & Firemen's Retirement System, ___ N.J. Super.

___, ___ (App. Div. 2018) (slip op. at 7), "we owe no deference

to   an   administrative    agency's   interpretation     of   judicial

precedent."

     Pursuant to N.J.S.A. 43:15A-43, a member of PFRS may be

retired on an accidental disability pension if the "employee is



                                   6                            A-1182-16T2
permanently and totally disabled as a direct result of a traumatic

event occurring during and as a result of the performance of his

regular or assigned duties."           See also Richardson, 192 N.J. at

213-15 (holding that in order to qualify for such benefits, a

member of the retirement system must establish, among other things,

that "the traumatic event occurred during and as a result of the

member's regular or assigned duties").

       Mattia   argues   that    the   Board   misinterpreted   the   law    in

disqualifying him from accidental disability retirement benefits,

and Kasper v. Board of Trustees, Teachers' Pension and Annuity

Fund, 164 N.J. 564 (2000) compels a different finding by this

court.   Specifically, Mattia claims his commute was completed when

he arrived in the parking lot and was "doing something preparatory

to [his] job function like making way to the entrance of [his] job

heading to [his] post."         We disagree.

       In Kasper, the petitioner was an education media specialist,

who was assaulted and robbed on the stairway entrance to a school

forty-five minutes before the school day began.                 Id. at 570.

Kasper arrived early because she was tasked with distributing

media material prior to the official start of classes.                Id. at

571.     The Court found that since Kasper had "parked her car,

crossed the street to the school, and was negotiating the stairs"


                                        7                             A-1182-16T2
of the school when the incident occurred, her commute was completed

and she was in the performance of her duties when she was injured.

Id. at 588.

        In reaching its decision, the Court noted the amendments to

the accidental disability statutes, requiring the traumatic event

occur    "during   and   as   a   result   of   the   performance   of    [the

employee's]     regularly     assigned     duties,"     was   "intended     to

reestablish the integrity of the premises rule and eliminate the

judicially created exceptions to the going and coming rule."               Id.

at 580.      In doing so, the Court recognized agency decisions

determining that an employee was still commuting when the employee

"was not yet engaged in his or her employment duties on property

owned or controlled by the employer." Id. at 581-82. For example,

the Court cited Lewis-Miles v. Board of Trustees, Public Employees'

Retirement System, TYP 8932-96, initial decision, (July 16, 1998),

adopted,                  (Aug.                   20,                 1998),

http://njlaw.rutgers.edu/collections/oal/final/typ8932-96.pdf,

(denying accidental disability benefits for an employee who was

injured when her car slid on ice and struck another vehicle shortly

after she drove through the front gate of her employer's facility),

and Estate of Matza v. Board of Trustees, Teachers' Pension and

Annuity Fund, 96 N.J.A.R.2d 224, (Div. of Pensions) (denying such



                                      8                              A-1182-16T2
benefits where a teacher slipped and fell on ice when walking

across the parking lot to his employer's school).

        Therefore, to qualify for accidental disability retirement

benefits, an employee cannot merely be coming to, or going from

work.     Id. at 581.     Rather, the employee "must be engaged in his

or her employment duties on property owned or controlled by the

employer." Id. at 581. In sum, in order to qualify for accidental

disability benefits, employees must satisfy the statutory criteria

that they were on the work premises and performing a function

causally connected to their work.           Id. at 588.

        We conclude, as did the Board, that Mattia had not yet

completed his commute when he was injured, and was not performing

any function connected to his work assignment when he was injured.3

For example, he was not chasing an escapee, but merely walking

from his car to the prison entrance, when he slipped and fell on

ice in the parking lot.

        Moreover,   the   record   before   us   does   not   establish   what

Mattia's particular assignment would have been on the day of the



3
  In light of our disposition that Mattia was not engaged in or
assigned to perform any work-related activity before the start of
his shift, we need not reach, in this appeal, the question of
whether the area where he fell in the parking lot can be considered
part of his work location.


                                      9                               A-1182-16T2
incident.     The Job Specification document relied upon by the ALJ

lists examples of work for a "Senior Correction Officer," in

general, as evidenced by the notation which precedes the eighteen

examples, that they "are for illustrative purposes only."                   The

record is devoid of evidence that any of the examples listed

describe Mattia's specific job duties at the time of the incident.

Even if Mattia were specifically tasked with the duties generally

described in the examples, none of the examples supports the ALJ's

finding    that   Mattia's   employer   "called     upon   him   to   exercise

vigilance inside and outside the prison at any time and any place

he happened to be present."

     Rather, the record before the ALJ and this court reveals that

Mattia's    specific   job    duties    did   not    include     before-hours

vigilance in the parking lot.      In particular, the only mention in

the record of his "outside" work activities is "walking between

compounds."       While the record does not establish whether the

parking lot is located between compounds, the record does indicate

that Mattia had not yet reported to his work assignment when he

was injured.      Further, the record is devoid of any evidence that

Mattia was required to report early to work on the day he was

injured, for example, to surveil the parking lot for safety.




                                   10                                  A-1182-16T2
      Although the Board found Mattia's injury was directly caused

by the incident, that finding alone does not satisfy the statutory

requirement "the injury occurred during and as a result of the

performance of his regular or assigned duties."    N.J.S.A. 43:15A-

43.   Predicated upon the factual scenario presented here, when

considered with controlling law, we conclude Mattia's injury was

not causally connected to his work.    As such, we are in accord

with the Board that Mattia's claim does not satisfy the criteria

for eligibility for accidental disability retirement benefits.

      We, therefore, conclude from our review of the record that

the Board's decision was not arbitrary, capricious or unreasonable

and was supported by sufficient credible evidence.    Accordingly,

there is no basis to alter the Board's decision.   See In Re Young,

202 N.J. 50, 70 (2010) (upholding an agency decision where "there

was substantial credible evidence in the record as a whole to

support the agency's findings").

      Affirmed.




                                11                          A-1182-16T2